 



Execution Copy

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

COMMON STOCK PURCHASE WARRANTS

 

To Purchase 600,000 Shares of Common Stock of

 

XZERES CORP.

 



No. 2012- 00__ August      , 2012



 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, Hanover Holdings I, LLC and its registered assigns (collectively, the
“Holder”), is entitled, upon the terms and subject to the limitations on
exercise and the conditions hereinafter set forth, at any time on or after the
date of this Warrant, and on or prior to the second anniversary of the date of
this Warrant (the “Termination Date”), but not thereafter, to subscribe for and
purchase from XZERES CORP., a Nevada corporation (the “Company”), up to 600,000
shares1 (the “Warrant Shares”) of the common stock, par value $0.01 per share,
of the Company (the “Common Stock”) at an exercise price of $0.352 per share of
Common Stock (the “Exercise Price”). The Exercise Price and the number of
Warrant Shares for which the Warrant is exercisable shall be subject to
adjustment as provided herein.

 

1.     Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws, including transfer restrictions imposed by applicable
securities laws and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

 

2.     Authorization of Shares. The Company covenants that all Warrant Shares
which may be issued from time to time upon the exercise of this Warrant, will,
upon exercise of this Warrant, be duly authorized, validly issued, fully paid
and non-assessable and free from all taxes, liens, and charges in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

 

3.      Exercise of Warrant.

 

(a)      Subject to Section 3(c), exercise of the purchase rights represented by
this Warrant may be made within two (2) years from the its issuance, at any time
on or before 5 p.m., Nevada time, by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) of a duly executed Notice of Exercise Form annexed hereto, and
surrender of this Warrant, together with payment of the aggregate Exercise Price
of the shares thereby purchased by wire transfer or cashier’s check drawn on a
United States bank in immediately available funds.

 



--------------------------------------------------------------------------------





1 Number of warrants is based on an initial drawdown of $1.5 million; at the
time of any subsequent Drawdown, the amount of any additional warrants to be
issued will be determined on the same pro rata basis multiplied by .5.

2 For any subsequent warrants, the exercise price shall be 115% of the closing
bid price for the prior 10 trading days.



 



 

 

 



Certificates for Warrant Shares purchased hereunder shall be delivered to the
Holder within three (3) days from the delivery to the Company of the Notice of
Exercise Form, surrender of this Warrant, and payment of the aggregate Exercise
Price as set forth above (“Warrant Share Delivery Date”). This Warrant shall be
deemed to have been exercised on the later of (i) the date the Notice of
Exercise is delivered to the Company; and (ii) the date the Exercise Price is
received by the Company. The Warrant Shares shall be deemed to have been issued,
and Holder or any other person so designated to be named therein, shall be
deemed to have become a holder of record of such Warrant Shares for all
purposes, as of the date the Warrant has been exercised by payment to the
Company of the Exercise Price and all taxes required to be paid by the Holder,
if any, pursuant to Section 5 hereof, have been paid. If the Company shall fail
for any reason, or for no reason, to issue to the Holder a certificate for the
Warrant Shares to which the Holder is entitled within three (3) days of receipt
of the Notice of Exercise and the Exercise Price, the Holder (or a broker for
the Holder) may purchase (in an open market transaction or otherwise), shares of
Common Stock as replacement for the Warrant Shares and the Company shall then
pay in cash to the Holder the amount by which the Holder’s total purchase price
(including brokerage commissions, if any) for the Common Stock so purchased
exceeds the aggregate Exercise Price for the Warrant Shares required to have
been delivered to the Holder. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing the Warrant Shares upon exercise of the Warrant, as
required pursuant to the terms hereof.

 

(b)      Cashless Exercise. In connection with any exercise of this Warrant, in
lieu of payment of the Exercise Price, the Holder may exercise this Warrant, in
whole or in part, by presentation and surrender of this Warrant to the Company,
together with a Notice of Exercise Form attached hereto duly executed (a
“Cashless Exercise”). Such presentation and surrender shall be deemed a waiver
of the Holder’s obligation to pay all or any portion of the Exercise Price, as
the case may be. In the event of a Cashless Exercise, the Holder shall exchange
this Warrant for that number of Common Shares determined by multiplying the
number of Common Shares for which this Warrant is being exercised by a fraction,
(a) the numerator of which shall be the difference between (i) the then current
market price per Common Share, and (ii) the Exercise Price, and (b) the
denominator of which shall be the then current market price per Common Share.
For purposes of any computation under this Section 3(b), the then current market
price per Common Share at any date shall be deemed to be the average of the
daily trading price for the ten (10) consecutive trading days immediately prior
to the Cashless Exercise. If, during such measuring period, there shall occur
any event which gives rise to any adjustment of the Exercise Price, then a
corresponding adjustment shall be made with respect to the closing prices of the
Common Shares for the days prior to the Effective Date of such adjustment event.
As used herein, the term “trading price” on any relevant date means (A) if the
Common Stock is listed for trading on the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Market, the NASDAQ Select Market (or any
replacement NASDAQ market), the closing sale price (or, if no closing sale price
is reported, the last reported sale price) of the Common Stock (regular way), or
(B) if the Common Stock is not so listed but quotations for the Common Stock are
reported on the OTC Bulletin Board, the most recent closing price as reported on
the OTC Bulletin Board.

 

(c)     If this Warrant shall have been exercised in part, the Company shall, at
the time of delivery of the certificate or certificates representing Warrant
Shares, deliver to Holder a new Warrant evidencing the rights of Holder to
purchase the un-purchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

 



2

 



  

4.      No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Exercise Price.

 

5.      Charges, Taxes, and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto, duly executed by the Holder, in which instance
the Company may require, as a condition thereto, the payment by the Holder or
such assignee of a sum sufficient to reimburse it for any transfer tax
incidental thereto.

 

6.      Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

7.       Transfer, Division and Combination.

 

(a)      Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 1 and 7(e) hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney, and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees, in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued. Notwithstanding the foregoing, the Holder will not
voluntarily and knowingly assign or transfer this Warrant or the Warrant Shares
to any direct competitor of the Company without the Company’s prior written
consent.

 

(b)       This Warrant may be divided or combined with other Warrants upon
presentation hereof at the office of the Company, together with a written notice
specifying the names and denominations in which new Warrants are to be issued,
signed by the Holder or its agent or attorney. Subject to compliance with
Section 7(a) as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c)       The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d)       The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

  

3

 

 

(e)      The Company may require, as a condition of allowing such transfer (i)
that the Holder or transferee of this Warrant, as the case may be, furnish to
the Company a written opinion of counsel reasonably acceptable to the Company
(which opinion shall be in form, substance, and scope customary for opinions of
counsel in comparable transactions) to the effect that such transfer may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company, and (iii) that the transferee be an “accredited investor” as
defined in Rule 501(a) promulgated under the Securities Act or a qualified
institutional buyer as defined in Rule 144A(a) under the Securities Act.

 

8.      No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment.

 

9.       Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction, or mutilation of this Warrant or any
stock certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, receipt by the Company of indemnity or security reasonably
satisfactory to it (which, in the case of the Warrant, shall not include the
posting of any bond), and upon surrender and cancellation of such Warrant or
stock certificate, if mutilated, the Company will make and deliver a new Warrant
or stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

 

10.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken,
or such right may be exercised, on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

11.      Adjustments of Exercise Price. In the event that the Company issues
additional securities (the “Dilutive Event”), other than (i) shares to be issued
pursuant to the initial public offering of the Company’s Common Stock; (ii)
shares of Common Stock or options to purchase such shares issued to employees,
consultants, officers or directors in accordance with stock plans or stock
options plans approved by the Company’s board of directors and shareholders and
existing on the date hereof; and (iii) shares of Common Stock issuable under
employment, consulting agreements or loan agreements that are outstanding as of
the date hereof, then the Exercise Price shall be adjusted (but only if such
adjustment results in a lower exercise price) to an amount equal to the amount
received or deemed to be received by the Company pursuant to such Dilutive
Event.

 

12.       Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets. In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of its property, assets or business to another corporation
and, pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, shares of common stock of the successor
or acquiring corporation, or any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”), are to be received by or distributed
to the holders of Common Stock of the Company, then, from and after the
consummation of such transaction or event, the Holder shall have the right
thereafter to receive, instead of the Warrant Shares, at the option of the
Holder, (a) upon exercise of this Warrant, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event, or (b) if the Company is acquired
in an all cash transaction, cash equal to the value of this Warrant as
determined in accordance with the Black-Scholes option pricing formula. For
purposes of this Section 12, “common stock of the successor or acquiring
corporation” shall include stock of such corporation of any class which is not
preferred as to dividends or assets over any other class of stock of such
corporation and which is not subject to redemption and shall also include any
evidences of indebtedness, shares of stock, or other securities which are
convertible into or exchangeable for any such stock, either immediately or upon
the arrival of a specified date or the happening of a specified event and any
warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 12 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 



4

 



 

13.      Notice of Adjustment. Whenever the number of Warrant Shares, or the
number or kind of securities or other property purchasable upon the exercise of
this Warrant, or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

14.       Other Adjustments. If any event occurs of the type contemplated by the
provisions of Sections 11 or 12 above but not expressly provided for by such
provisions, (including, without limitation, the granting of stock appreciation
rights, phantom stock rights, or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and/or the number of Warrant Shares and other securities or property to be
issued to the Holder upon exercise of the Warrant so as to protect the rights of
the Holder, provided that no such adjustment pursuant to Sections 11 or 12 will
increase the Exercise Price or decrease the number or amount of securities or
other property issuable or deliverable to the Holder as otherwise determined
pursuant to Sections 11 and/or 12.

 

15.       Notice of Corporate Action. If at any time:

 

(a)      the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, or

 

(b)      there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company, or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation, or

 

(c)      there shall be a voluntary or involuntary dissolution, liquidation, or
winding up of the Company; then, in any one or more of such cases,

 

the Company shall give to Holder (i) prior written notice of the date on which a
record date shall be selected for such dividend or distribution or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation, or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation, or winding up, prior written notice of the date when
the same shall take place. Such notice in accordance with the foregoing clause
also shall specify (i) the date on which the holders of Common Stock shall be
entitled to any such dividend or distribution, and the amount and character
thereof, and (ii) the date on which any such reorganization, reclassification,
merger, consolidation, sale, transfer, disposition, dissolution, liquidation, or
winding up is to take place and the time, if any such time is to be fixed, as of
which the holders of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon such disposition,
dissolution, liquidation or winding up. Each such written notice shall be
sufficiently given if addressed to Holder at the last address of Holder
appearing on the books of the Company and delivered in accordance with Section
17(d).



5

 

 

16.      Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will take all reasonable action to ensure that the
Company is authorized to issue a sufficient number of shares to provide for the
issuance of the Warrant Shares upon the exercise of this Warrant. The Company
shall also reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of the Warrant Shares upon the
exercise of this Warrant. The Company further covenants that its issuance of
this Warrant shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of this Warrant. The
Company will take all such reasonable action as may be necessary to assure that
such Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the trading market upon
which the Common Stock may be or may become listed.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefore upon such exercise immediately prior to such increase
in par value, (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
non-assessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable, or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary, from any public regulatory body or bodies
having jurisdiction thereof.

 

17.      Miscellaneous.

 

(a)       Jurisdiction. All questions concerning the construction, validity,
enforcement, and interpretation of this Warrant shall be determined in
accordance with the laws of the State of New York, without giving effect to such
jurisdiction’s principles of conflict of laws. Each of the parties hereto
submits to the personal jurisdiction of and each agrees that all proceedings
relating hereto shall be brought in federal or state courts located within New
York County in the State of New York. Each party agrees that any process or
notice to be served or delivered in connection with any action, lawsuit or
proceeding brought hereunder may be accomplished in accordance with the notice
provisions set forth below or as otherwise provided by applicable law.



 

6

 

 

(b)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered for resale, will have
restrictions upon resale imposed by state and federal securities laws.

 

(c)      Non-waiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice Holder’s rights, powers, or remedies,
notwithstanding all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses, including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto, or in otherwise enforcing any of its rights, powers, or
remedies hereunder.

 

(d)      Notices. Any notice, request, or other document required or permitted
to be given or delivered to the Company or the Holder shall be effective when
delivered by hand or when properly deposited in the mails postage prepaid, or
sent by electronic facsimile transmission, receipt acknowledged, or delivered to
an overnight courier, in each case addressed as follows:

 

If to the Holder:

5 Hanover Square

New York, New York 10004

Attention: Joshua Sason, Chief Executive Officer

Telecopier: (646) 737-9948

 

With a copy to:

Gersten Savage LLP

600 Lexington Ave., 9th Floor

New York, NY 10022

Attention: David E. Danovitch, Esq.

Telecopier: (212) 980-5192

 

If to the Company:

9025 SW Hillman Court, Suite 3126

Wilsonville, OR 97070

Attention: Frank Greco, Chief Executive Officer
Telecopier:

 

With a copy to:

  

(e)      Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

(f)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of, and be binding upon, the successors of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders, from time to time, of this
Warrant and shall be enforceable by any such Holder or holder of Warrant Shares.

 



7

 

 

(g)      Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

(h)      Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by, or be invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(i)       Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

(j)       Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the securities or other
property, the Company shall promptly issue and deliver to the Holder the
securities or other property that are not disputed.

 

(k)      Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under Section 3 of this Warrant. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by it of the provisions of Section 3 of this
Warrant and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

 

(l)      Piggy-Back Registrations. If at any time when there is not an effective
registration statement (a “Registration Statement”) under the Securities Act
covering the Warrant Shares, the Company determines to prepare and file a
Registration Statement relating to an offering for its own account or the
account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, the Company shall send to each Holder written notice of such
determination and, if within thirty (30) days after receipt of such notice, or
within such shorter period of time as may be specified by the Company in such
written notice as may be necessary for the Company to comply with its
obligations with respect to the timing of the filing of such registration
statement, any such Holder shall so request in writing (which request shall
specify the registrable securities of the Company (“Registrable Securities”)
intended to be disposed of by the Holder), the Company will cause the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the Holder, to the extent requisite
to permit the disposition of the Registrable Securities so to be registered;
provided that if at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to such Holder and, thereupon, (i) in the case of a determination
not to register, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration, and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities being registered for the same period as the delay in
registering such other securities. The Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this provision
that are eligible for sale without restriction pursuant to Rule 144 of the
Securities Act. In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing

 



8

 



 

underwriter should reasonably determine that the inclusion of such Registrable
Securities would materially adversely affect the offering contemplated in such
registration statement, and based on such determination recommends inclusion in
such registration statement of fewer or none of the Registrable Securities of
the Holders, then (x) the number of Registrable Securities of the Holders
included in such registration statement shall be reduced pro-rata among such
Holders (based upon the number of Registrable Securities requested to be
included in the registration), if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the Holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable Securities intended to be offered
by the Holder than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).

 

[The Remainder of this Page Intentionally Left Blank]

 



9

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: July      , 2012         XZERES CORP.          By:    Name:    Title:  

  

10

 

 

NOTICE OF EXERCISE

 

To:XZERES CORP.

 

(1)     The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

 

(2)      The Holder intends that payment of the Exercise Price shall be made as:

 

____________ a “Cash Exercise” with respect to ____________Warrant Shares;
and/or

 

____________ a “Cashless Exercise” with respect to ______________ Warrant
Shares.

 

(3)     Payment of Exercise Price. (a) In the event that the holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant,
and (ii) in the event that the holder has elected a cashless exercise with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
cancellation of such portion of the attached Warrant as is exercisable for a
total of _____ Warrant Shares (using a Current Market Price of $_____ per share
for purposes of this calculation).

 

(4)     Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

________________________________________

 

The Warrant Shares shall be delivered to the following:

 

________________________________________


 

________________________________________


 

________________________________________


 

________________________________________


 

________________________________________

 

________________________________________

 

________________________________________

 

(5)     Accredited Investor. The undersigned is an “accredited investor” as
defined in Regulation D under the Securities Act of 1933, as amended.

 

  [NAME OF HOLDER]          By:    Name:    Title:          Dated:
________________________

  

11

 

 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to ___________________________________ whose address is
______________________________________________.

 

   

Dated: ______________, _______ 

        Holder’s Signature       Holder’s Address:                          

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing.

 

12

 



  